 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEJA CHYANNE WILLIAMS,                             No. 2:18-cv-03078-KJM-AC
12                       Plaintiff,
13            v.                                         ORDER
14    LINDA C. THOMSON SIMLICK, et al.,
15                       Defendants.
16

17          The court is in receipt of plaintiff’s ex parte request to participate in electronic filing

18   pursuant to Local Rule 133(b)(3). ECF No. 35. The court has reviewed the filing and, upon

19   finding good cause, GRANTS plaintiff’s request. The clerk of court is hereby ordered to make

20   the necessary arrangements to allow plaintiff to participate in electronic filing for this case.

21          IT IS SO ORDERED.

22   DATED: January 7, 2019

23

24

25

26

27

28
